           Case 2:19-cv-07961-GGG Document 30 Filed 08/31/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    JOHN MILES GATHRIGHT                                                         CIVIL ACTION

    VERSUS                                                                           NO: 19-07961

    ANDREW SAUL, COMMISSIONER                                                     SECTION: T(4)
    SOCIAL SECURITY
    ADMINISTRATION

                                              ORDER

         Pursuant to 42 U.S.C. § 405(g) of the Social Security Act (the “Act”), John Miles Gathright

(“Plaintiff”) appeals the final decision of Andrew Saul, the acting Commissioner of the Social

Security Administration (the “Commissioner”), denying Plaintiff’s claim for closed period of

disability and Disability Insurance Benefits under Title II of the Social Security Act, Title 42

U.S.C. § 1382(c). Plaintiff contends the Administrative Law Judge (“ALJ”) erred in finding that

Plaintiff was not under a disability as defined in the Social Security Act from November 1, 2015

through March 31, 2016.1 Plaintiff further contends the ALJ failed to follow a proper standard by

neglecting to perform a function by function assessment of his residual functional capacity

(“RFC”).2 Finally, Plaintiff claims the ALJ neglected relevant evidence, facts, and his arguments

that supported his disability, which requires remand.3

         The Magistrate Judge issued a Report and Recommendation, recommending that the

decision of the ALJ denying John Miles Gathright’s claim for closed period of disability and

Disability Insurance Benefits be AFFIRMED. The Magistrate Judge determined that the relevant

time period in this case was from November 1, 2015, the alleged onset date, through March 31,

2016, and explained that most of the evidence submitted reflected that Plaintiff’s care occurred


1
  R. Doc. 12.
2
  R. Doc. 12.
3
  R. Doc. 12.

                                                  1
           Case 2:19-cv-07961-GGG Document 30 Filed 08/31/20 Page 2 of 2



before the alleged onset date. The Magistrate Judge further found that the evidence submitted by

the State Agency medical consultant’s opinion supported the determination that Plaintiff was not

disabled during the closed period. Plaintiff timely-filed objections to the Magistrate Judge’s Report

and Recommendation,4 and the Commissioner responded to Plaintiff’s objections.5

         Having carefully considered the administrative record, the applicable law, the Magistrate

Judge’s Report and Recommendation, 6 the Plaintiff’s Objections to Magistrate’s Report and

Recommendation, 7 the Commissioner’s Response to Plaintiff’s Objections to the Report and

Recommendation of the United States Magistrate Judge,8 the Court OVERRULES Plaintiff’s

objections, APPROVES the Magistrate Judge’s Report and Recommendation9 and ADOPTS the

Report as the Court’s opinion herein.

         Accordingly, IT IS HEREBY ORDERED that Plaintiff’s objections to the Magistrate

Judge’s Report and Recommendation are OVERRULED, and that the Report and

Recommendation is ADOPTED as the Court’s opinion. IT IS FURTHER ORDERED that this

action is DISMISSED with prejudice.

         New Orleans, Louisiana, on this 31st day of August, 2020.




                                                        GREG GERARD GUIDRY
                                                      UNITED STATES DISTRICT JUDGE




4
  R. Doc. 28.
5
  R. Doc. 29.
6
  R. Doc. 22.
7
  R. Doc. 28.
8
  R. Doc. 29.
9
  R. Doc. 22.

                                                 2
